Citation Nr: 1404229	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  13-24 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for major depressive disorder.  

2.  Entitlement to a rating in excess of 20 percent for lumbar spine strain and degenerative joint disease, thoracic spine.  

3.  Entitlement to a rating in excess of 20 percent for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from June to September 1988 and from August 1989 to August 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On the appellant's VA Form 9, Appeal to the Board of Veterans' Appeals, received by the RO in August 2013, he requested a videoconference hearing at the RO before a Veterans Law Judge.  To date, he has not been afforded the requested hearing, and there is no indication that he has withdrawn his request or otherwise waived his right to a Board hearing; hence, the hearing must be scheduled.  See 38 C.F.R. § 20.700 (2013).

Accordingly, this matter is REMANDED for the following action:  

Schedule the appellant for a videoconference hearing following the procedures set forth in 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704 (2013).  Appropriate notification should also be provided to his representative.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

